The Opinion of the Court was delivered by Treat, J. This was an action of ejectment commenced in the Jo Daviess Circuit Court, by Samuel C. Duncan against Peter W. Bellingall, to recover the possession of lot number thirty six in the city of Galena. After issue joined, the death of Duncan was suggested, and the suit was revived in the names of his widow and heirs. A trial was then had, which resulted in a verdict and judgment in favor of the plaintiffs. At the next term, Bellingall having paid the costs, the Court on his motion vacated the judgment and awarded' a new trial. At the succeeding term, Bellingall presented a petition, alleging that the Judge was prejudiced against him, and praying for a change of venue to some other Circuit, The Court ordered the venue to be changed to the county of Ogle, on the condition that the defendant should pay the costs attending the change of venue; and should cause the papers and a transcript of the record to be filed in the Circuit Court of Ogle county, at least fifteen days before the first day of the next term thereof. At the next term, on the motion of the plaintiffs founded on affidavits shewing the non-payment of the costs, and the failure to transmit the papers to the Ogle Circuit Court, the Court ordered the cause to be reinstated on the docket of the Jo Daviess Circuit Court for trial, to which decision the defendant excepted. The cause thereupon proceeded to a second trial, with the same result as in the first. The defendant tendered a bill of exceptions and prosecuted an appeal to this Court. Numerous errors have been assigned, one only of which will be considered. That relates to the decision of the Court, in reinstating the cause on the docket after the change of venue was ordered. The statute, respecting the change of venue, requires the clerk to certify and transmit the papers and record to the Court to which the cause is sent. It further provides, that the expenses attending a change of venue in civil cases, shall be taxed against the petitioner; and if he neglect or refuse to pay them within fifteen days after the change of venue is awarded, the clerk is authorized to issue a fee bill against him for their collection. R. L. 606; Rev. Stat. 527. By virtue of these provisions, the clerk is to transmit the papers, and not the petitioner. The expenses are to be taxed" against him, and if not voluntarily paid, are to be collected as other costs. The Court had no authority to impose on the defendant the performance of these acts as conditions precedent to the change of venue. The change of venue was fully consummated by the order of the Court. The terms and conditions it annexed were unwarranted and void, and the defendant was at full liberty to disregard them. The Circuit Court erred, therefore, in reinstating the cause on the docket, and consequently all of the subsequent proceedings were unauthorized and irregular, and must be reversed. Other questions of importance have been discussed with great ability, but from the confused and unsatisfactory manner in which they are presented by the record, we refrain wholly from considering them. The judgment of the Circuit Court is reversed with costs, and the cause is remanded to the Jo Daviess Circuit Court with instructions, to cause the record and papers of the case to be certified and transmitted to the Ogle Circuit Court. Judgment reversed.